Exhibit 10.1

SYNCHRONY FINANCIAL

FORM OF DEFERRED COMPENSATION PLAN

This document constitutes the Synchrony Financial Deferred Compensation Plan
(the “Plan”). The Plan is intended to provide to certain key employees of
Synchrony Financial, a Delaware corporation (the “Company”), and participating
Affiliates the opportunity to defer the receipt of a portion of their
compensation otherwise payable by the Company or such Affiliates. The Plan is
intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees within the meaning of sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and Department of Labor Regulation §2520.104-23, and is
intended to satisfy the requirements of section 409A(a)(2), (3) and (4) of the
Code.

1. Definitions. As used in the Plan, the following terms shall have the
respective meanings set forth below:

(a) “Affiliate” means (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Plan
Administrator.

(b) “Age Election” has the meaning set forth in Section 2(e)(ii).

(c) “Beneficiary” means the person or entity designated by a Participant in the
manner determined by the Plan Administrator to receive the Participant’s benefit
under the Plan in the event of the Participant’s death.

(d) “Board” means the Board of Directors of the Company.

(e) “Change in Control” means any of the following events, but only if such
event constitutes a “change in control event” for purposes of Treasury
Regulation section 1.409A-3(i)(5):

(i) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or (B) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (2) any acquisition by the Company, (3) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of subsection (iii) of this Section 1(e); provided



--------------------------------------------------------------------------------

further, that for purposes of clause (2), if any Person (other than the Company
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company) shall become the
beneficial owner of 30% or more of the Outstanding Common Stock or 30% or more
of the Outstanding Voting Securities by reason of an acquisition by the Company,
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Common Stock or any
additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;

(ii) during any twelve (12) month period, the cessation of individuals who
constitute the Board (the “Incumbent Board”) to constitute at least a majority
of such Board; provided that any individual who becomes a director of the
Company during such twelve (12) month period whose election, or nomination for
election by the Company’s stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board; or

(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (A) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns, directly or indirectly, the Company or all or substantially
all of the Company’s assets) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and the Outstanding Voting Securities, as the
case may be, (B) no Person (other than: the Company; any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 30% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors, and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the foregoing, (i) for so long as
General Electric Company and its affiliates beneficially own a majority of the
Outstanding Common Stock, no Change in Control shall be deemed to have occurred,
(ii) any transaction pursuant to which common stock of the Company is
transferred from one wholly-owned subsidiary of General Electric Company to
another wholly-owned subsidiary of General Electric Company shall not be deemed
to be a Change in Control, and (iii) the transactions pursuant to which General
Electric Company and its affiliates reduce their ownership of common stock of
the Company shall not constitute a Change in Control; provided that in
connection with any such transaction no other Person acquires beneficial
ownership of common stock of the Company in an amount that would constitute a
Change in Control pursuant to subsection (i) of this Section 1(e).

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Company” means Synchrony Financial, a Delaware corporation.

(h) “Deferral Election” means an election to defer all or a portion of an
Eligible Employee’s compensation.

(i) “Deferred Compensation Account” has the meaning set forth in Section 3.

(j) “Effective Date” means January 1, 2015.

(k) “Eligible Employee” means any employee of an Employer whose role is in the
“Executive Band” or higher, “Grade 15” or above, or any comparable role or
position (including any similar role or position if an Employer does not use the
foregoing designations), all as determined by the Plan Administrator, in its
sole discretion, other than any employee who is a nonresident alien (within the
meaning of section 7701(b)(1)(B) of the Code) or is a resident of Puerto Rico.
If an employee who satisfies this definition of “Eligible Employee” incurs,
during any calendar year, (i) a change in role or position that would cause such
employee to no longer be an Eligible Employee, or (ii) a transfer of employment
to an Affiliate that is not an Employer, such employee shall continue to be
considered an Eligible Employee with respect to any compensation earned with
respect to such calendar year.

(l) “Employer” means the Company and any Affiliate who has adopted the Plan with
the consent of the Company.

(m) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(n) “Participant” means an Eligible Employee who has made a Deferral Election
and has had a portion of his or her compensation deferred under the Plan. Any
person who becomes a Participant shall continue to be a Participant until his
entire benefit under the Plan has been paid to, or on behalf, of such person.

 

3



--------------------------------------------------------------------------------

(o) “Plan Administrator” means the Chief Human Resources Officer or other person
holding the most senior position in the human resources department of the
Company.

(p) “Separation from Service” means a “separation from service” as defined in
Treasury Regulation section 1.409A-1(h).

2. Deferral Elections.

(a) In General. Each Deferral Election shall indicate the following: (i) the
percentage and types of eligible compensation to be deferred (ii) the time such
deferred compensation shall be paid to, or on behalf of, the Participant, and
(iii) the form in which such payment shall be made. An Eligible Employee’s
Deferral Elections shall remain in effect until cancelled or modified.

(b) Timing of Elections.

(i) Annual Elections. Except as set forth in paragraph (ii) below, Deferral
Elections shall be made on or before the December 31 (or such other date, as
determined by the Plan Administrator) of the year prior to the calendar year to
which the Deferral Election applies. Any Deferral Election under this paragraph
shall (i) be irrevocable, except as otherwise determined by the Plan
Administrator; provided, however, that in no event may such a Deferral Election
be modified or revoked after December 31st of the year prior to the year in
which such election is to be effective, and (ii) apply only with respect to
compensation for services performed during the calendar year following the
calendar year in which such election is made.

(ii) Initial Eligibility. With respect to any individual who (1) first becomes
an Eligible Employee after January 1 of any year, and (2) is not already
eligible to participate in another nonqualified deferred compensation plan that
would be aggregated with the Plan for purposes of section 409A of the Code, such
Eligible Employee may make an initial Deferral Election no later than the
thirtieth (30th) day after the date on which such individual becomes an Eligible
Employee. Any Deferral Election under this paragraph shall (i) be irrevocable,
and (ii) apply only with respect to compensation for services performed
(y) after the date such election is effective, and (z) during the calendar year
in which such election was made.

(c) Compensation Subject to Elections. A Deferral Election shall specify the
portion of an Eligible Employee’s compensation that shall be deferred under the
Plan, in accordance with the following (and, in each case, only if permitted by
the Plan Administrator): (i) up to 80% (or such lower percentage, as determined
by the Plan Administrator), in whole percentage increments, of the Eligible
Employee’s base salary, (ii) up to 80% (or such lower percentage, as determined
by the Plan Administrator), in whole percentage increments, of any bonus payable
to the Eligible Employee, and (iii) all or a portion (as determined by the Plan
Administrator) of such other compensation as may be payable to the Participant,
as determined by the Plan Administrator.

 

4



--------------------------------------------------------------------------------

(d) Form of Distributions. A Deferral Election shall indicate that the
compensation subject to such Deferral Election (as adjusted for earnings
equivalents) shall be paid in one of the following forms:

(i) Lump sum payment, or

(ii) Ten (10) annual installments. The amount of each such installment shall,
subject to Section 5, be equal to the balance of the portion of the
Participant’s Deferred Compensation Account attributable to such Deferral
Election, determined as of the close of business on the day before the
distribution, divided by the number of remaining installments.

(e) Time of Distributions. A Deferral Election shall indicate that the
compensation subject to such deferral election (as adjusted for earnings
equivalents) shall be paid during the later of:

(i) The month following the six (6) month anniversary of the Participant’s
Separation from Service; and

(ii) The month in which the Participant attains age 55, 60, 65 or 70, as elected
by the Participant (the “Age Election”).

(f) Subsequent Deferral Elections. Subject to rules established by the Plan
Administrator, a Participant may modify the “Form of Distribution” and/or the
“Age Election” components of his or her Deferral Election (a “Subsequent
Deferral Election”) in accordance with the following:

(i) a Participant may only make one (1) Subsequent Deferral Election with
respect to each Deferral Election;

(ii) the Subsequent Deferral Election must be made at least twelve (12) months
prior to the date on which the Participant would have received a distribution
had no Subsequent Deferral Election been made;

(iii) the Subsequent Deferral Election will not take effect until twelve
(12) months after such Subsequent Deferral Election was made;

(iv) the Subsequent Deferral Election will cause the Participant to receive a
distribution no earlier than the fifth (5th) anniversary of the date the
Participant would have received a distribution had no Subsequent Deferral
Election been made; and

(v) the Subsequent Deferral Election will be irrevocable.

(g) Default Elections. If a Deferral Election does not indicate a valid time of
distribution, the Participant shall be deemed to have elected to receive the
compensation subject to such Deferral Election on the six (6) month anniversary
of the Participant’s Separation from Service. If a Participant’s Deferral
Election does not indicate a valid form of distribution, the Participant shall
be deemed to have elected to receive the compensation subject to such deferral
in the form of a lump sum payment.

 

5



--------------------------------------------------------------------------------

3. Deferred Compensation Accounts. The Company shall establish on its books an
account (a “Deferred Compensation Account”). Each Deferred Compensation Account
shall be divided into a separate subaccount with respect to each Deferral
Election made by the Eligible Employee. Each subaccount shall be credited with
the amount deferred for the year to which such Deferral Election applies. Each
subaccount shall also be credited or debited with the amount (“earnings
equivalents”) equal to the rate of return or loss, as the case may be,
attributable to the Participant’s earnings elections. Deferred Compensation
Accounts and the respective subaccounts shall be for bookkeeping purposes only,
and neither the Company nor any Affiliate shall be obligated to set aside or
segregate any assets in respect of such accounts.

4. Earnings Elections. The Plan Administrator shall from time to time designate
two or more investment benchmarks, the rates of return or loss of which, based
upon a Participant’s earnings election, shall be used to determine the rate of
return or loss to be credited to the subaccounts established within the
Participant’s Deferred Compensation Account. A Participant’s earnings election
shall specify the percentages (in whole percentage increments) of the investment
benchmarks that shall be used to determine the rate of return or loss applicable
to his or her Deferred Compensation Account, and the Participant may change his
or her earnings election at such time and in such manner as shall be specified
by the Plan Administrator, from time to time.

5. Distribution.

(a) In General. Subject to the remaining subsections of this Section 5,
distributions of amounts credited to a Participant’s Deferred Compensation
Account shall be made at the time and in the manner indicated in such
Participant’s Deferral Elections, taking into account any valid Subsequent
Deferral Election. The amount of any distribution pursuant to this Section 5
shall be reduced by any amount required by law to be deducted or withheld,
including income tax withholding.

(b) Distributions in the Event of Death. In the event of a Participant’s death,
the balance of the Participant’s Deferred Compensation Account, if any, shall be
distributed to the Participant’s Beneficiary in a single lump sum within ninety
(90) days following the Participant’s death; provided, however, that if
installment payments have commenced to the Participant, then all amounts subject
to such installment payments shall continue to the Participant’s Beneficiary.

(c) Small Amount Cash-Outs. Notwithstanding anything herein to the contrary, if
the balance of a Participant’s Deferred Compensation Account is, at any time
following the Participant’s Separation from Service equal to or less than the
then applicable amount prescribed by section 402(g) of the Code, then the
balance of the Deferred Compensation Account will be paid to the Participant or
his or her Beneficiary, as applicable, in a lump sum during the later of (i) the
month following the six (6) month anniversary of the Participant’s Separation
from Service, and (ii) the calendar month following the date such balance is
determined to be equal to or less than such applicable amount.

 

6



--------------------------------------------------------------------------------

(d) Distributions in the Event of a Change in Control. In the event of a Change
in Control, the balance of the Participant’s Deferred Compensation Account, if
any, shall be distributed to the Participant or his or her Beneficiary, as
applicable, in a single lump sum within ninety (90) days following such Change
in Control.

6. Amendment and Termination. The Plan may be amended or terminated at any time
by the Management Development and Compensation Committee of the Board (or a duly
authorized delegate thereof), except that no such amendment or termination shall
reduce or otherwise adversely affect the rights of a Participant in respect of
amounts credited to his or her Deferred Compensation Account as of the date of
such amendment or termination; provided, however, that the distribution of
Deferred Compensation Accounts in connection with an amendment or termination of
the Plan or any amendment to Section 7(c) in respect of the Company’s obligation
to establish or fund a trust upon a Change in Control shall be deemed not to
constitute a reduction of, or to otherwise adversely affect, a Participant’s
rights in respect of amounts credited to his or her Deferred Compensation
Account. The Plan Administrator shall have the right to amend the Plan at any
time if such amendment (a) is required or advisable to satisfy or conform to any
law or regulation or (b) is administrative in nature.

7. Application of ERISA.

(a) Plan Not Funded. The Plan shall not be a funded plan, and neither the
Company nor any Affiliate shall be under any obligation to set aside any funds
for the purpose of making payments under the Plan. Any payments hereunder shall
be made out of the general assets of the Company.

(b) Trust. The Company may establish a trust subject to sections 671, et seq.,
of the Code to hold assets for the purposes of satisfying the Company’s
obligations under the Plan. Such trust shall not permit a reversion of any
assets of the Company or any Affiliate following a Change in Control. Neither
the establishment of, or the contribution of assets to, any such trust shall
relieve the Company of its liabilities hereunder, but such liabilities shall be
reduced to the extent of any assets paid by such trust to a Participant.

(c) Funding upon a Change in Control. Upon a Change in Control, the Company
shall establish the trust described in Section 7(b) to the extent such a trust
has not already been established, and the Company shall deposit in such trust
assets sufficient to satisfy its obligations under the Plan, determined as of
the date of the Change in Control.

8. Administration. (a) Except as otherwise provided herein, the Plan shall be
administered by the Plan Administrator. The Plan Administrator may delegate all
or any of his or her authority hereunder. The Plan Administrator shall be
charged with the administration of the Plan and shall have the power to
interpret the Plan and to adopt such rules and guidelines for implementing the
terms of the Plan as it may deem appropriate. Benefits will be paid under the
Plan only if the Plan Administrator decides in its sole discretion that an
individual is entitled to such benefits.

 

7



--------------------------------------------------------------------------------

(b) Subject to the terms of the Plan and applicable law, the Plan Administrator
shall have full power and authority to:

(i) interpret and administer the Plan and any instrument or agreement relating
to the Plan;

(ii) establish, amend, suspend, or waive rules and guidelines of the Plan;

(iii) appoint such agents as it shall deem appropriate for the proper
administration of the Plan;

(iv) make any other determination and take any other action that the Plan
Administrator deems necessary or desirable for the administration of the Plan;
and

(v) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan in the manner and to the extent it shall deem desirable to carry the
Plan into effect.

(c) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan shall be within the sole discretion of the Plan Administrator, may be made
at any time and shall be final, conclusive and binding upon all persons,
including the Company, any Affiliate, any Participant and any employee of the
Company or of any Affiliate.

9. Claims Procedure.

(a) If any Participant or distributee believes he or she is entitled to benefits
in an amount greater than those which he or she is receiving or has received,
such Participant or distributee or his or her authorized representative may file
a claim with the most senior employee of the Company and its Affiliates whose
responsibilities and duties are primarily related to compensation matters (the
“Claims Administrator”) or such other employee of the Company which from time to
time assumes the responsibilities with respect to the Plan which are allocated
to the Claims Administrator. Such a claim shall be in writing and state the
nature of the claim, the facts supporting the claim, the amount claimed, and the
address of the claimant. The Claims Administrator shall review the claim and,
unless special circumstances require an extension of time, within ninety
(90) days after receipt of the claim, give written notice by registered or
certified mail to the claimant of his or her decision with respect to the claim.
If special circumstances require an extension of time, the claimant shall be so
advised in writing within the initial ninety (90) day period and in no event
shall such an extension exceed ninety (90) days. The notice of the decision of
the Claims Administrator with respect to the claim shall be written in a manner
calculated to be understood by the claimant and, if the claim is wholly or
partially denied, set forth the specific reasons for the denial, specific
references to the pertinent Plan provisions on which the denial is based, a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary, and an explanation of the claim review procedure under the Plan and
the time limits applicable to such procedure, including a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse benefit determination upon review. The Claims Administrator also
shall advise the claimant that such claimant or his or her duly authorized
representative may request a review by the Plan Administrator of the denial by
filing with the Plan Administrator within sixty (60) days after notice of the
denial has

 

8



--------------------------------------------------------------------------------

been received by the claimant, a written request for such review. The claimant
shall be informed, within the same sixty (60) day period, that he or she (a) may
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claimant’s
claims for benefits and (b) may submit written comments, documents, records and
other information relating to the claim for benefits to the Plan Administrator.
If a request is so filed, review of the denial shall be made by the Plan
Administrator within, unless special circumstances require an extension of time,
sixty (60) days after receipt of such request, and the claimant shall be given
written notice of the Plan Administrator’s final decision. If special
circumstances require an extension of time, the claimant shall be so advised in
writing within the initial sixty (60) day period and in no event shall such an
extension exceed sixty (60) days. The review shall take into account all
comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The notice of the Plan
Administrator’s final decision shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the decision,
specific references to the pertinent Plan provisions on which the decision is
based, a statement that the claimant is entitled to receive, upon request and
free of charge, access to and copies of all documents, records and other
information relevant to the benefit claim and a statement that the claimant has
the right to bring a civil action under section 502(a) of ERISA.

(b) No legal action for benefits or eligibility under the Plan or otherwise
related to the Plan, including without limitation any lawsuit, may be brought by
an Eligible Employee if he or she has not timely filed a claim and a review for
such benefits or other matter pursuant to Section 9(a) and otherwise exhausted
all administrative remedies under the Plan. No legal action, including without
limitation any lawsuit, may be brought in connection with any matter related to
the Plan more than one (1) year after the date the Plan Administrator provides
written notice of its final decision on the underlying claim.

10. Dispute Resolution. The parties will settle any dispute, controversy or
claim arising out of or related to the Plan or any benefits hereunder in
accordance with the terms of any then effective Company alternative dispute
resolution procedure (which may, from time to time, be referred to as
“Solutions”) to the extent such dispute, controversy or claim is covered by such
procedure.

11. Nonassignment of Benefits. It shall be a condition of the payment of
benefits under the Plan that neither such benefits nor any portion thereof shall
be assigned, alienated or transferred to any person voluntarily or by operation
of any law, including any assignment, division or awarding of property under
state domestic law (including community property law). If any person shall
endeavor or purport to make any such assignment, alienation or transfer, the
amount otherwise provided hereunder, which is the subject of such assignment,
alienation or transfer, shall cease to be payable to any person.

12. No Guaranty of Employment. Nothing contained in the Plan shall be construed
as a contract of employment between any the Company or any Affiliate and any
individual or as conferring a right on any individual to be continued in the
employment of the Company or any Affiliate.

 

9



--------------------------------------------------------------------------------

13. Miscellaneous. (a) FICA Taxes. Notwithstanding Section 2, all federal and
state income taxes and the tax imposed by section 3121 of the Code with respect
to any amount deferred pursuant to the Plan shall be withheld and contributed
from the portion of the Participant’s salary not deferred pursuant to the Plan
at the time and in the manner prescribed by law.

(b) Successors; Binding Agreement. The Plan shall inure to the benefit of and be
binding upon the beneficiaries, heirs, executors, administrators, successors and
assigns of the Company and the Participants, and any successor to the Company or
an Affiliate.

(c) Headings. The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan and shall not be
employed in the construction of the Plan.

(d) Notices. Any notice or other communication required or permitted pursuant to
the terms hereof shall have been duly given when delivered or mailed by United
States mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

(e) Employment with Affiliates. For purposes of the Plan, employment with the
Company shall include employment with any of the Affiliates.

(f) Governing Law and Venue; Validity. The Plan shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware (without regard to principles of conflicts of laws) to the extent not
preempted by Federal law, which shall otherwise control. To the extent any claim
or other legal action involving or related to the Plan may be brought in any
court notwithstanding Section 10 of the Plan, such legal action must be brought
in the United States District Court for the Northern District of New York and no
other Federal or state court. If any provision of the Plan shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

(g) Section 409A. The Plan is intended to comply with the requirements of
section 409A of the Code and the regulations thereunder (“Section 409A”) and
shall be interpreted and construed consistently with such intent. In the event
the terms of the Plan would subject any Participant or Beneficiary to taxes or
penalties under Section 409A (“409A Penalties”), the Company may amend the terms
of the Plan to avoid such 409A Penalties, to the extent possible.
Notwithstanding the foregoing, under no circumstances shall the Company be
responsible for any taxes, penalties, interest or other losses or expenses
incurred by a Participant or other person due to any failure to comply with
Section 409A.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Synchrony Financial has caused this instrument to be
executed by its duly authorized officer on this             day of
                    ,             .

 

SYNCHRONY FINANCIAL By:  

 

Title:  

 

 

11